682 S.E.2d 388 (2009)
Jerry Alan REESE
v.
MECKLENBURG COUNTY, North Carolina; Mecklenburg County Public Facilities Corporation; 300 South Church Street, LLC; and R.B.C. Corporation.
No. 495P08.
Supreme Court of North Carolina.
August 27, 2009.
A. Ward McKeithen, James P. Cooney, Charlotte, for Mecklenburg County, et al.
Jerry Alan Reese, Pro Se.

ORDER
Upon consideration of the petition filed by Plaintiff on the 7th of November 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."
Upon consideration of the petition filed by Plaintiff on the 7th of November 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."